                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division


CHRISTIAN PATRICK DENTON, #18665-084,

             Petitioner,

      V.                                      Civil Action No.: 2:18cvl44


J. RAY ORMOND, Warden,
F.C.C. Petersburg,

             Respondent.

                                  FINAL ORDER


      Before the Court is a petition for a writ of habeas corpus

filed    pursuant    to   28    U.S.C.   §    2241.      ECF   No.    1.      In    his

Petition,    the    pro   se   Petitioner     challenges       his    institutional

conviction for ''possession of intoxicants," as a result of which

the Petitioner claims to have lost forty-seven (47) days of Good

Conduct Time, though the Report and Recommendation notes that it

was   actually     forty-one     (41)    days.        Specifically,        Petitioner

states the Bureau of Prisons failed to provide him a copy of the

DHO report and he was not able to appeal the decision.                      Id at 7.

On June 15, 2018, the Respondent filed a Motion to Dismiss.                         ECF

No. 5.      Petitioner    did    not file a      response      to    the   Motion    to

Dismiss.


      The matter was referred for disposition to a United States

Magistrate    Judge    pursuant     to   28    U.S.C.    §§    636(b)(1)(B)-(C),
Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the    April      2,     2002     Standing      Order     on     Assignment          of   Certain

Matters      to   United States             Magistrate Judges.               In a    Report and

Recommendation           entered       on    November     2,     2018,       ECF    No.   8,   the

Magistrate        Judge       recommended        that    the     relief       sought      by   the

Respondent's Motion to Dismiss be GRANTED, and the Petition be

DENIED AND DISMISSED WITH PREJUDICE.                          The parties were advised

of    their      right    to    file    written      objections         to    the    Report    and

Recommendation.           On November 29, 2018, the Petitioner's copy of

the Report and Recommendation was returned as "not deliverable

as addressed, unable to forward." ECF No. 9.                              Petitioner did not

advise the Court of any change of address.                              The Court issued an

Order on January 18, 2019, directing the Clerk to mail another

copy    of    the      Report     and       Recommendation       to       Petitioner      at   FCI

Estill in South Carolina.^                    Further, the Court instructed ''any

party may serve on the other party and file with the Clerk of

the     Court      specific          written     objections          to      the    Report     and

Recommendation within fourteen days from the date this Order."

ECF    No.    10 at      2.     Neither        the   Petitioner         nor   the     Respondent

filed    objections           with    the    Court      and    the    time     to    do   so   has

expired.



^ The Bureau of Prisons Inmate Locator reflected an address for Petitioner at
FCI    Estill,    100    Prison      Road,    Estill,    SC    29918,     which     suggests   that
Petitioner's custody has been transferred to the District of South Carolina.
                                                 2
       Having reviewed the record and having heard no objection,

the    Court      agrees   with    the   Report    and     Recommendation       on      the

grounds stated by the Magistrate Judge and ADOPTS and APPROVES

the Report and Recommendation, EOF No. 8, in its entirety as the

Court's own        opinion.       Accordingly,     the Respondent's          motion     to

dismiss, ECF No. 5, is GRANTED, and the Petition, ECF No. 1, is

DENIED      and    DISMISSED      WITH   PREJUDICE.         It    is     ORDERED     that


judgment be entered in favor of the Respondent.

       The Petitioner is hereby notified that he may appeal from

the judgment entered pursuant to this Final Order by filing a

written notice of          appeal    with the Clerk of           the Court at the

Walter E. Hoffman United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510, within sixty (60) days from the date

judgment     is    entered.        Because   the   Petitioner          has   failed     to

demonstrate        a   substantial       showing      of       the     denial      of    a

constitutional right pursuant to 28 U.S.C. § 2253(c) and Federal

Rule   of    Appellate     Procedure     22(b)(1),       the     Court    declines      to

issue a certificate of appealability. See Miller-El v. Cockrell,

537 U.S. 322, 335-36 (2003).
The Clerk is DIRECTED to forward a copy of this Order to the

Petitioner and counsel of record for the Respondent.

    It is so ORDERED.                             fsfYYl^
                                     Mark S. Davis
                                     ChiefJudge
                                        MARK S. DAVIS
                             CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
